department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number se t-eo ra t tax_exempt_and_government_entities_division number release date date date uil legend benefit fund a union benefit fund b dear we have considered your ruling_request dated date concerning the federal income and excise_tax consequences under sec_507 sec_4941 and sec_4946 of the internal_revenue_code_of_1986 as amended hereafter code related to a proposed transfer of assets in the manner and for the purposes described below facts you have represented the following facts you have been recognized as an organization exempt under sec_501 of the code and classified as a private_foundation within the meaning of sec_509 benefit fund a is an employee_benefit_plan within the meaning of sec_3 of the employee_retirement_income_security_act_of_1974 as amended hereafter erisa and an employee welfare_benefit_plan within the meaning of erisa sec_3 union is the plan_sponsor of benefit fund a within the meaning of erisa section b benefit fund a’s assets are comprised of contributions from union employers union employees other employee benefit plans in which union members have participated and earnings thereon there are no longer any contributions being made to benefit fund a benefit fund a provides death_benefits to the beneficiaries of deceased members and retired members of union benefit fund a is not a separate_entity from union for federal_income_tax purposes and the income earned on its assets is exempt from federal_income_tax under sec_501 union’s benefit committee acting as the named beneficiary of benefit fund a proposed an amendment that provided that if benefit fund a was terminated the proceeds would be used for various purposes including any purpose deemed appropriate by union's general executive board union’s general executive board through its authority as sponsor of benefit fund a passed a resolution providing for both the termination of benefit fund a and the near- simultaneous creation of benefit fund b which was established as a successor to benefit fund a pursuant to this resolution approximately fund a to union and all other assets and liabilities to a successor fund benefit fund b with the same name trustees plan_administrator participants beneficiaries purpose and substantially the same benefits as the fund benefit fund a ’ this same resolution was approved with the exception that approximately transferred to you dollars of these funds would later be dollars was transferred from benefit as a result of this transfer a class action lawsuit was instituted in federal district_court by participants in and beneficiaries of benefit fund a against you benefit fund a benefit fund b and several defendants named individually pursuant to the filed summons and complaint some of the persons individually named in the complaint as defendants were at certain times fiduciaries of several entities including union’s benefit committee union’s general executive board benefit fund a and benefit fund b furthermore these individually named defendants were as to you foundation managers and fiduciaries and one of them still is the summons and complaint alleged that the above referenced parties violated their fiduciary duties under erisa by their transference of approximately subsequent termination of benefit fund a dollars out of benefit fund a and their litigation over this matter has ensued for over years with neither side achieving a favorable ruling on the merits of their position you represent that through court intervention to settle this matter it appeared to the parties that neither side had better than a chance of prevailing on the merits with any potential decision by the court being an all or nothing proposition n order to avoid the continued expense and hardship of litigation through the aid of judicial intervention the litigants agreed to settle this matter in the first of two agreements to settle the ongoing litigation was entered into by all parties except for you all defendants including you were represented by the same counsel from commencement of the legal action through the beginning of these negotiations after months of negotiations you sought views from outside counsel who advised that your litigation position was superior to that of the other defendants and that the terms offered you were inferior to those offered to the other defendants new independent counsel retained by you was unable to reach terms that your board considered in your best interests the agreement indemnified the defendants for their alleged breach of erisa fiduciary duties related to the transfer of all assets out of fund a and the subsequent termination of fund a the settlement agreement was approved by the presiding federal district_court in objections of your counsel settlement over the approval of that partial settlement put pressure on you as the only remaining defendant to settle the lawsuit motions by the remaining parties for summary_judgment were denied by the court which also dismissed a number of your defenses a second settlement agreement was entered into by class counsel on behalf of plaintiffs and by you as the sole remaining defendant this preliminarily approved by the court pending a the court’s ultimate determination after a fairness hearing and b issuance of a favorable letter_ruling by the irs the agreement provides for the establishment of a settlement account that would be funded with an settlement agreement was settlement approximate under half of the amount transferred from benefit fund a to you and just about half of your net assets at the time of settlement the dollar payment from you you state that this amount represents just settlement agreement provides the following an approximate dollar payment to the settlement account plus any interest accrued thereon ess i the cost of giving notice to participants ii whatever legal fees and costs are awarded to class counsel by the court iii any interest accruing to the settlement account on those fees and costs and iv taxes imposed is to be paid to benefit fund b to provide additional benefits to the beneficiaries of the participants and any and all claims arising from the facts and events stated in support of plaintiffs’ claim could no longer be used by any member of the class to support a claim against you and any of your directors officers employees agents or attorneys the experienced judge who mediated the final settlement negotiations after extensive negotiations in his presence recommended that both parties settle the case on the terms reflected in a memorandum of understanding that resolved all major issues between the parties and with minor modifications became the litigation counsel and your independent tax counsel both advise that the proposed settlement is in your best interests settlement agreement your independent you have requested the following rulings dollars to benefit fund b will not payment by you of approximately constitute an act of self-dealing under sec_4941 of the code for you and any of your directors officers employees agents or attorneys in reference to this payment payment by you of approximately constitute a taxable_expenditure under sec_4945 of the code in reference to this payment payment by you of approximately transfer described in sec_507 of the code so that your private_foundation_status will not be terminated under this provision and no termination_tax will be imposed under sec_507 dollars to benefit fund b is nota dollars to benefit fund b will not law sec_507 of the code provides that the status of any organization as a private_foundation shall be terminated only if it notifies the secretary of its intent to accomplish a termination or there have been either willful repeated acts or failures to act or a willful flagrant act or failure to act giving rise to chapter liability for tax and the secretary notifies such organization that it is liable for the tax imposed by subsection c and either such organization pays the tax or pays any portion not abated under subsection g sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes a termination_tax equal to certain defined amounts which are generally the lower_of the aggregate tax_benefit resulting from the tax exempt status or the fair_market_value of the assets sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code imposes an excise_tax on the participation of a foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 of the code imposes an excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 sec_4945 of the code provides the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_4946 of the code defines the term disqualified_person with respect to a private_foundation to include a substantial_contributor to the foundation or a foundation_manager sec_4946 of the code defines the term substantial contributor’ with reference to sec_507 as any contributor who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_1_507-3 of the federal_income_tax regulations hereafter regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therein prior to or as a result of making a transfer of assets described in sec_507 of the code to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides that as used in sec_507 of the code the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_53 d -2 f of the foundation and similar excise_taxes regulations hereafter foundation regulations provides that except as provided in sec_53 d - c sec_4941 of the code shall not apply to the indemnification by a private_foundation of a foundation_manager with respect to the manager's defense in any civil judicial or civil administrative_proceeding arising out of the manager's performance of services or failure to perform services on behalf of the foundation against all expenses other than taxes including taxes imposed by chapter penaities or expenses of correction including attorneys’ fees judgments and settlement expenditures if i such expenses are reasonably incurred by the manager in connection with such proceeding and ii the manager has not acted willfully and without reasonable_cause with respect to the act or failure to act which led to such proceeding or to liability for tax under chapter sec_53_4945-6 of the foundation regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 of the code unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence in 461_fsupp_1382 d c texas plaintiff contributed monies to a law school on the condition that the contribution would be fully deductible by plaintiff when it was determined by the irs that a portion of contributions made by plaintiff to foundation established to facilitate plaintiff's contributions to law school were not so deductible return by foundation to plaintiff of contribution not deductible was held by the district_court not to be an act of self-dealing within the meaning of sec_4941 of the code the district_court held that the return by the foundation of the amount of those contributions which the foundation should not have received and which it was not entitled to keep is not a ‘transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private foundation’ within the meaning of sec_4941 of the code id pincite analysis ruling the issue is whether pursuant to a preliminary court approved settlement agreement the transfer of approximately indemnification of you and your directors officers employees agents or attorneys in reference to this transfer is or is not an act of self-dealing under sec_4941 of the code dollars from you to benefit fund b and the you are recognized as a private_foundation under sec_501 and sec_509 of the code sec_4941 imposes an excise_tax on each act of self-dealing between a private_foundation and a disqualified_person with the definition of self-dealing including a direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor here fund b is considered a substantial_contributor to you and therefore a disqualified_person fund a was a substantial_contributor to you under sec_4945 of the code as a result of the approximate dollar transfer fund a terminated and fund b succeeded to all the assets and liabilities of fund a including the same name trustees plan_administrator participants beneficiaries purpose and substantially the same benefits as fund a as successor to fund a fund b is considered a substantial_contributor to you and therefore a disqualified_person in reference to any proposed transfer of assets from you to fund b we find that the settlement will not result in an act of self-dealing in 461_fsupp_1382 d c texas the court decided the issue of whether sec_4941 of the code applied to a foundation’s return to a substantial_contributor of monies it received via the contributor’s conditional gift the court held that the return by the foundation of the amount of those contributions which the foundation should not have received and which it was not entitled to keep is not a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation within the meaning of sec_4941 of the code id pincite by analogy to underwood the proposed transfer of approximately settlement agreement represents the amount of money that you should not have received and which you are not entitled to keep specifically in underwood the foundation’s right to the contributed money was based on a condition_precedent that was not met terminating foundation’s legal right to the contributed money and requiring its return herein you state that your legal right to the money transferred from fund a is terminated by a condition_subsequent that condition being the court’s settlement agreement terminating your legal right to the money and requiring its return as you are not the legal owner of these assets the return of these assets to fund b as the successor legal owner cannot be said to constitute a transfer of assets for a finding of self-dealing under sec_4941 dollars from you to fund b pursuant to the our finding is predicated on the settlement being in your best interests as referenced years over the legality of the transfer fully above vigorous litigation has ensued for over from fund a to you and fund b you represent that the established the rights and liabilities of you and the other litigants this was not a friendly action and all parties were represented by competent legal counsel there is no suggestion here of any collusion to benefit you or any other litigant your independent counsel represent that the settlement is in your best interests and the judge mediating the settlement negotiations also recommended the settlement settlement agreement because the settlement agreement fairly establishes each litigant’s rights and liabilities you do not have any greater interest in the amount transferred from fund a than the amount which you retain in the settlement ruling the issue is whether pursuant to a preliminary court approved settlement agreement the payment by you of approximately expenditure under sec_4945 of the code dollars to benefit fund b will constitute a taxable sec_4945 of the code imposes an excise_tax on a private foundation's taxable_expenditures which includes any amount_paid or incurred by a private_foundation for any purpose other than charitable purpose as defined under sec_170 sec_53 b of the foundation regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the court in underwood v united_states supra also considered whether a foundation's return of a conditional contribution was a taxable_expenditure within the meaning of sec_4945 of the code the court stated that the amounts returned were assets that the foundation should not have received and which it was not entitled to keep such amounts were not considered an amount_paid or incurred by a private_foundation within the meaning of sec_4945 the settlement agreement settled the parties’ right and liabilities arising out of the litigation see ruling for a complete discussion of this issue the agreement has been preliminarily approved by the court and is binding upon the parties as if the issues were fully litigated and judgment entered by the court accordingly under the rationale of underwood the payment by you of approximately dollars to fund b under the terms of the settlement agreement is an amount that you are not legally entitled to keep and its return is not an amount_paid or incurred by you alternatively we regard the payment as an administrative expense which under the circumstances is reasonable therefore the payment by you of approximately of the code and b of the foundation regulations dollars will not be a taxable_expenditure under sec_4945 settlement ruling the issue is whether pursuant to a preliminary court approved settlement agreement the payment by you of approximately a taxable_termination of your private_foundation_status under sec_507 of the code dollars to benefit fund b is a transfer resulting in under sec_507 of the code an organization’s private_foundation_status is terminated if it either notifies the secretary of its intent to accomplish a termination or there have been either willful repeated acts or failures to act or a willful flagrant act or failure to act giving rise to chapter tax_liability sec_507 of the code imposes a termination_tax equal to certain defined amounts which are generally the lower_of the aggregate tax_benefit resulting from the tax exempt status or the fair_market_value of the assets you have not notified the secretary of any intent to terminate your private_foundation_status nor are we aware of any acts giving rise to liability tax under chapter of the code as stated in ruling and ruling your payment of approximately dollars to benefit fund b pursuant to the settlement agreement does not give rise to taxation under sec_4941 and sec_4945 of the code therefore you are not liable for a termination_tax under sec_507 of the code accordingly based upon the information submitted in your ruling_request we rule as follows dollars to benefit fund b will not payment by you of approximately constitute an act of self-dealing under sec_4941 of the code for you and any of your directors officers employees agents or attorneys in reference to this payment payment by you of approximately constitute a taxable_expenditure under sec_4945 of the code in reference to this payment payment by you of approximately transfer described in sec_507 of the code so that your private_foundation dollars to benefit fund b is nota dollars to benefit fund b will not status will not be terminated under this provision and no termination_tax will be imposed under sec_507 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
